By the Court

McMillan, J.
The complaint, after alleging the making of a certain promissory note by Bartlett, to plaintiff, alleges that at the time of making said note, and before the same was delivered, the defendant Kimball, in order to secure the note and give the same credit, and to induce the plaintiff to receive the same, for a valuable consideration did sign his name across the back of said note, and the plaintiff relying solely upon said defendant’s name, received and accepted the note, and parted with the consideration money therein named; that after the execution of the note as aforesaid, by defendant, it was delivered to plaintiff, who is now the owner and holder of it, &c.
The answer of defendant Kimball admits that he signed his name on the back ot a certain promissory note mentioned and described in the complaint, but denies that he endorsed the said note for a valuable consideration; on the contrary, alleges that he endorsed his name on the back of said note only as an accommodation endorser, and that no consideration whatever was ever paid to him at any time for said endorsement. This is not a denial of the facts as alleged in the complaint, and the rights and liabilities of the parties upon these facts are conclusions of law.
The question as to the relation of a party signing his name upon the back of a prommissory note, under these circumstances, has been repeatedly before this court for consideration. *414It has in every instance been determined, that his relation, rights and obligations, are those of a maker, and that he is not entitled to demand and notice as an endorser. Peckham & Spencer v. Gilman & Co., 7 Minn. 446; McComb, Simpson & Co. v. Thompson, 2 Minn. 139; Marienthal, Lehman & Co. v. Taylor & White, Ib. 147. This is in harmony with the weight of authority in England and our own country.
The “extract from the evidence and proceedings before the referee as reported to the court,” in the absence of an agreement by the parties, and no case having been settled, was improperly embraced in the return, and must be stricken therefrom.
But as the plaintiff would in any event be entitled to judgment on the pleadings, the effect in this case cannot be material.